Citation Nr: 0427798	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-04 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1970 to September 1974.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

The veteran contends he has arthritis of the left knee which 
began during service.   He states that during service he was 
treated for problems with his left knee with pain pills, ace 
wrap, and sometimes crutches.  Service medical records 
currently associated with the claims file contain no mention 
of treatment or diagnosis of a left knee disability.  
However, the veteran contends that there should be additional 
medical records of treatment he received in service.  His 
representative strongly reiterates this point in a June 2003 
VA Form 646, and again in an August 2004 Appellant's Brief.  

The veteran alleges that while he was assigned to a Coast 
Guard station in Boston, he was seen/treated at a U.S. Public 
Health Service (USPHS) Hospital.  The service medical records 
associated with the claims file include a report of a 
psychiatric evaluation at a USPHS facility in 1973, but 
nothing pertaining to left knee treatment.  The RO has 
attempted to obtain records from the USPHS.  Initially, the 
request for records was insufficiently addressed.  A 
subsequent request for records, dated September 25, 2002, 
contains an October 3, 2002 annotation indicating that the 
request is pending.  The record contains no further 
information regarding this request.  As any USPHS records 
showing the veteran received treatment for left knee 
disability while on active duty would be critical to the 
veteran's claim, exhaustive development for such records is 
necessary.   
Recent VA treatment records confirm that the veteran has a 
left knee disability. Apparently, there are outstanding 
records of various diagnostic studies (X-rays, MRI) of the 
veteran's left knee.  While records tending to confirm the 
veteran has current left knee disability and reporting on 
ongoing treatment for such disability would merely be 
cumulative evidence, not necessarily pertinent to the instant 
claim, if any such records contain a medical opinion(s) 
regarding the etiology of the veteran's left knee disability, 
they would be pertinent evidence which must be obtained.   

Accordingly, this case must be REMANDED for the following:

1.  The RO should ensure that all 
notification and development actions 
required by Veterans Claims Assistance 
Act of 2000 (VCAA), implementing 
regulations, precedent Court decisions, 
and other governing issue are fully 
satisfied.  


2.  The RO should obtain from the USPHS 
any records pertaining to treatment the 
veteran received for his left knee at 
their Boston facility during service (as 
requested previously in September 2002- 
without response).  The development for 
such records must be exhaustive (and 
documented for the record).  If the 
records are unavailable because they have 
been lost or destroyed, it should be so 
certified for the record.  

3.  The RO should ask the veteran whether 
he is aware of any treatment records 
which may contain a medical opinion 
commenting on the etiology of his current 
left knee disability, and if so to 
identify those sources of treatment.  He 
must respond (and in that regard, should 
be advised of the provisions of 38 C.F.R. 
§ 3.158).  If he provides any records 
identifying information, the RO should 
obtain copies of treatment records from 
all sources identified.  

4.  The RO should arrange for any further 
development suggested by the responses to 
that ordered above (e.g., an examination 
for a nexus opinion, if indicated). 

5.  Thereafter, the RO should 
readjudicate the claim.  If it remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
consideration.  

No action is required of the veteran until he is notified by 
the RO.  By this action, the Board intimates no opinion as to 
the ultimate disposition warranted.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

